Detailed Office Action
The communication dated 8/9/2021 has been entered and fully considered.
Claims 1-18 are pending with claims 15-18 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/942,221 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘221 application claims narrower subject matter than the broad instant claims.  The ‘211 application claims sensors, controller, and outputs for an aerosol generating device [copending claim 1].  Claims 2-14 see copending claims 2-14, respectively.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/498,977 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘997 application claims sensors and controllers for detecting puffing in an aersol device [copending claim 1-3].  The ‘997 further discloses outputting by the controller to a display [copending claim 7]
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 14 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. 2015/0257445 HENRY et al., hereinafter HENRY.
	As for claim 1, HENRY discloses an aerosol delivery device [abstract].  The device has a battery (110), a heater (134), a sensor (108), a microcontroller (106), and an output unit (indicators 112 and/or haptic 101 [0030. 0032, 0057].
	HENRY uses the sensor (108) to detect a user’s puff [0058].  HENRY discloses controlling an output unit (i.e. LED lights) based on the puff data [0057] including aerosol remaining.

	As for claim 4 and 13, HENRY discloses measuring the total number of puffs, interval between puffs, and puff force [0076].  This measurement is used to indicate remaining aerosol precursor [0065].
	As for claim 14, HENRY discloses providing an indication in response to a sequence of puffs within a specified time interval [0079].
Claims 1, 3-9, and 13 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. 2014/0096781 SEARS et al., hereinafter SEARS
As for claims 1, 3, and 13, SEARS discloses an electronic cigarette [abstract] with a controller (520), , heater (560), a puff sensor (530), and indicators (580) [0087, Figure 5] SEARS discloses that measuring the intensity of a puff can affect the intensity of indicators (580) [0087].
As for claim 4-6 and 11, SEARS can indicate the amount of puffs remaining [0069] by calculating the duration/volume, and number of puffs [0089].  SEARS discloses the controller can determine battery charge [0028]
As for claims 7 and 9, SEARS discloses using sound indicators for output [0038].  Sound is of course a vibration.
As for claim 8, SEARS can output a low amount of remaining liquid by indicators (580) [0089]
Claims 1, 2, 12, and 14, are rejected under 35 U.S.C. 102(a)(1)as being anticipated by U.S. 2014/0345633 TALON et al., hereinafter TALON.
As for claim 1 and 2, TALON disclose a control unit (52) which has a sensor for detecting temperature changes to the heater element [0105].  TALON discloses a temperature 
As for claim 12, TALON controls the heater unit temperature [0003, 0062].  The heater temperature is directly related to the casing temperature.  Therefore controlling the heater temperature effects the casing temperature.
As for claim 14, the device outputs a notification that a limit has been reached and therefore puffing is not possible [0026].  The lack of this notification notifies the user that the limit has not been reached and puffing is possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0257445 HENRY et al., hereinafter HENRY in view of U.S. 2011/0036346 COHEN et al.. hereinafter COHEN.
As for claims 5-9 and 11, HENRY discloses that the output device including LED lights can out put the amount of aerosol precursor remaining by light brightness level (i.e. intensity) [0065]. HENRY also discloses the use of a vibratory motor (haptic feedback component) [0057 can provide feedback for the amount of aerosol precursor remaining [0057].  Finally, HARRY discloses a speaker for providing feedback to the amount of aerosol precursor remaining [0057].  A speaker provides sound.
Although HENRY discloses the amount of aerosol precursor remaining this is not necessarily the amount of puffs remaining (i.e. could say 50% full instead of 50 puffs left).
COHEN discloses an aerosol device with a puff sensor [0031, 0035 “pressure transducer”] and display [0048].  COHEN discloses that the system can determine the amount of dosages (puffs [0039]) that have occurred and the number of dosages (puffs) remaining [0048].  
At the time of the invention it would be obvious to transmit the information regarding aerosol precursor remaining of HENRY as total puffs remaining as discloses in COHEN.  At the time of the invention it would be obvious to the person of ordinary substitute disclosing an amount of aerosol precursor remaining for a specific amount of puffs remaining.  The person of 
In addition to the above as for claim 11, HENRY discloses the amount of remaining battery power [0065].  HENRY discloses measuring the total number of puffs, interval between puffs, and puff force [0076]; these puff characteristics are used to determine the amount of aerosol remaining [0065].  As combined with COHEN aerosol remaining can be converted into puffs remaining. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0345633 TALON et al., hereinafter TALON, in view of U.S. 2007/0045288 NELSON, hereinafter NELSON
As for claim 10, the Examiner argued that the casing temperature was inherently controlled by controlling the heater temperature.  In the alternative, NELSON suggests preventing energy transfer to the heater if the housing temperature exceeds a predetermined temperature [claim 21].  The person of ordinary skill in the art would be motivated to add this feature for safety concerns by NELSON [0090]; for example burning your hand holding the unit because of high temperature.
As for claim 12, TALON teaches the features as per above including recording temperature data [0017].  It is not clear if this temperature data is displayed.
NELSON discloses an inhaler unit [abstract].  NELSON discloses the unit has a heater (152).  NELSON discloses the unit has a controller (on circuit board 132) for monitoring 
At the time of the invention it would be obvious to output the measured temperature of TALON to a display NELSON.  The person of ordinary skill in the art would be motivated to do so determine if the device has reached the desired set point temperature.  It would also be useful to provide the user with information that a temperature is too hot [0035].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/            Primary Examiner, Art Unit 1748